A decision was heretofore rendered by this court [40 A D 2d 632], on September 17, 1971, granting a motion by the intervenor-respondent to punish petitioner for contempt of court, and thereafter, on Hovember 23,1971, this court made an order upon said motion referring to Special Term, Part II, of the Supreme Court, Kings County, the issues as to the quantum of damages suffered by the intervenor-respondent as a result of petitioner’s conduct and as to how petitioner should be permitted to purge itself of the contempt. A report has been rendered by said Special Term, after a hearing, and the intervenor-respondent now moves to confirm the report and for judgment in its favor. Motion granted as indicated herein below. Special Term’s report recommended that petitioner be fined $75,897.30, plus interest, as wages and fringe benefits due the intervenor-respondent’s employees and $8,400 representing the stipulated reasonable value of legal services and accounting services rendered to the intervenor-respondent as a result of the contempt. We agree. We think, however, that petitioner should be permitted to purge itself of the contempt by paying $7,500 on account of the wage and fringe item of $75,897.30 plus interest, together with $8,400 for the legal and accounting fees, within 10 days after entry of the order to be made hereon, and by paying $7,500 monthly, commencing with the 35th day after entry of said order, until the entire fine shall have been fully paid. Settle final order on five days’ notice. Hopkins, Acting P. J., Munder, Martuscello, Latham and Christ, JJ., concur.